PER CURIAM.
It appears from the petition for habeas corpus that the petitioner was but 18 years of age when he was tried for the crime of breaking and entering with intent to commit a felony, that he had not been married and that his parents were not notified of his predicament. The averments with reference to his age and the lack of notice were admitted in the return, with the explanation that notice was sent to the parents by registered mail but was returned with the notation by the postal authorities “Returned Unknown.”
We conclude that the petitioner was illegally tried, so he is discharged from his present confinement but remanded to the custody of the sheriff of Lake County, Florida, where the crime was alleged to have been committed, so that he may be produced before the Circuit Court of that County for further proceedings on the information filed against him.
ROBERTS, C. J., and TERRELL, THOMAS, O’CONNELL and CALDWELL, JJ., concur.